IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NATIONSTAR MORTGAGE,                 NOT FINAL UNTIL TIME EXPIRES TO
LLC,                                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-4794
v.

CYNTHIA H. SUMMERS and
KERRY D. SUMMERS,

      Appellees.

_____________________________/

Opinion filed September 9, 2016.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of Akerman
LLP, Fort Lauderdale and Eric M. Levine of Akerman LLP, West Palm Beach, for
Appellant.

Mark P. Stopa of Stopa Law Firm, Tampa, for Appellees.




PER CURIAM.

      We reverse the final summary judgment entered in favor of Appellees, and

remand for reinstatement of the foreclosure action and proceedings on the merits.
See Brindise v. U.S. Bank, N.A., 183 So. 3d 1215 (Fla. 2d DCA), review denied,

2016 WL 1122325, at *1 (Fla. 2016) (rejecting borrowers’ argument that the notice

requirement of section 559.715 of the Florida Statutes applies in foreclosure

actions); McCall v. HSBC Bank USA, N.A., 186 So. 3d 1134 (Fla. 1st DCA 2016)

(affirming judgment for lender on authority of Brindise).

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.




                                         2